DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
it is suggested to delete the limitation “, in a manner substantially diametrically opposed,” (line 9; lines 3-4 already define the spokes as diametrically opposed and thus the limitation in line 9 is redundant and not required); 
it is suggested to replace the limitation “joining parts of the main portion and the complementary arc-shaped portion” (line 16) with --the diametrically opposed spokes-- (figs 1-2 illustrate the free ends 31,32 extending beyond the spokes 5, 5’ and thus it is suggested to refer to the spokes instead of “joining parts”).  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: it is suggested to delete the limitation “each of the two opposite ends is mounted with an ability to rotate on a respective free end such that” (Claim 1 already defines the opposite ends as being rotatable and thus it is redundant to further recite that limitation in Claim 2).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrit (US 1,459,957).
	Re 1, Merrit discloses: a steering wheel for a motor vehicle comprising: a hub (shown below as HUB) defining an axis of rotation, a main portion (5) substantially in the shape of an arc of a circle secured to the hub via two diametrically opposed spokes (shown below as SP) each extending between the hub and the main portion (fig 1), and a complementary arc-shaped portion (4) secured to the main portion, wherein the complementary arc-shaped portion (4) has two opposite ends (at which each 6 is disposed) each mounted with the ability to rotate on the main portion in a vicinity of each of the two diametrically opposed spokes (each 6 is disposed near the spokes), in a manner substantially diametrically opposed (fig 1), such that the complementary arc-shaped portion can be pivoted from a driving position (fig 1) in which the main portion and the complementary arc-shaped portion define a substantially toric convex shape (fig 1), toward a retracted position (fig 3) of the complementary arc-shaped portion, and wherein the main portion comprises: a closed part (shown below as CP) joining the two diametrically opposed spokes, and two free ends (shown below as FE) each extending from the closed part on an opposite side of the diametrically opposed spokes beyond joining parts of the main portion and the complementary arc-shaped portion.

    PNG
    media_image1.png
    941
    966
    media_image1.png
    Greyscale

	Re 2, Merrit discloses: wherein each of the two opposite ends is mounted with an ability to rotate (6 allows rotation) on a respective free end such that the complementary arc-shaped portion is pivoted from the driving position toward the retracted position through at least 900 (fig 3 illustrates rotation greater than 900) with respect to the driving position.
	Re 3, Merrit discloses: wherein the complementary arc-shaped portion (4) has a length (radial thickness) substantially equal to the main portion (fig 1 illustrates radial thickness of each of 4 and 5 is equal; while the specification of the instant application intends for the “length” to be an arc length, that specificity is not recited in the claims and thus “length” can be almost any arbitrary dimension for the complementary arc-shaped portion and the main portion).
	Re 9, Merrit discloses: a lock (9/11/7/8) which locks the complementary arc-shaped portion in the driving position (figs 1-2).
	Re 10, Merrit discloses: the lock comprises at least one push-button (9 is push button) installed on the complementary arc-shaped portion (figs 1-2, 9 on 4).
Claim(s) 1, 3, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eschelbacher (US 2,326,131).
Re 1, Eschelbacher discloses: a steering wheel for a motor vehicle comprising: a hub (center/circular portion from which spokes extend) defining an axis of rotation, a main portion (13) substantially in the shape of an arc of a circle secured to the hub via two diametrically opposed spokes (straight portions extending from HUB to 13) each extending between the hub and the main portion (fig 9), and a complementary arc-shaped portion (13a) secured to the main portion, wherein the complementary arc-shaped portion (13a) has two opposite ends (at which 14 is disposed) each mounted with the ability to rotate on the main portion in a vicinity of each of the two diametrically opposed spokes (each 14 disposed near the spokes), in a manner substantially diametrically opposed (fig 9), such that the complementary arc-shaped portion can be pivoted from a driving position (fig 9) in which the main portion and the complementary 

    PNG
    media_image2.png
    745
    802
    media_image2.png
    Greyscale

	Re 3, Eschelbacher discloses: wherein the complementary arc-shaped portion (13a) has a length (radial thickness) substantially equal to the main portion (fig 9 illustrates radial thickness of each of 13 and 13a is equal; while the specification of the instant application intends for the “length” to be an arc length, that specificity is not 
	Re 9, Eschelbacher discloses: a lock (56) which locks the complementary arc-shaped portion in the driving position (fig 9).
Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive.
Re 1, Applicant argues that neither Merrit nor Eschelbacher discloses the features of amended Claim 1, including “two free ends each extending from the closed part on an opposite side of the diametrically opposed spokes beyond joining parts of the main portion and the complementary arc-shaped portion.” 
In response to Applicant’s arguments, as set forth/illustrated in the above annotated figures, each of Merrit and Fest discloses that a portion of the main portion extends beyond each of the diametrically opposed spokes and thus the free ends. Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656